DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment filed March  7, 2022. Claims 1-12, 14-16, 18 and 20  are pending.  

Allowable Subject Matter
3.	Claims 1-12, 14-16, 18 and 20 renumbered 1-17  are allowed.4.	The closest prior art of record is Chukka et al (Pub No.: 2016/0042511) in view of ANBEEK  et al (NPL titled: Probabilistic Brain Tissue Segmentation in Neonatal Magnetic Resonance Imaging “ANBEEK”) further in view of Liarski et al (NPL titled: Cell Distance Mapping Identifies Functional T Follicular Helper Cells in Inflamed Human Renal Tissue). Chukka teaches a method of analyzing cells, the method comprising: receiving, by a transceiver of a computing device, an image of a tissue sample (Paragraph 35: Slide image data is received); analyzing, by a processor of the computing device, the image of the tissue sample using image analysis, wherein image analysis parameters are determined by machine learning (Paragraph 35: A classifier is constructed based on the results of the process of Figure 2); determining, by the processor and based on the analyzing, one or more cell features of a cell in the tissue sample (Paragraphs 40-41: The slide data is analyzed and features (colors) are identified); and identifying, by the processor and based at least in part on the one or more cell features of the cell (Paragraph 46: The positive and negative stained objects are extracted, which is also segmented from lymphocyte clusters (interactions between WBCs and positive/negative stained nuclear objects); however, Chukka does not expressly disclose wherein the analyzing includes thresholding a probability map image of the tissue sample to identify a cell segmentation corresponding to a cell in the tissue sample and wherein the one or more cell feature include a shape of the cell.
 	ANBEEK discloses a segmentation method includes  wherein the analyzing includes thresholding a probability map image of the tissue sample to identify a cell segmentation corresponding to a cell in the tissue sample (see METHODS, subsection Evaluation, [p][001]) and wherein the one or more cell feature include a shape of the cell (see Fig. 1 – where the shape of each region is clearly define and Discussion IV, [p][004] – where it state that method uses spatial features and Method, subsection KNN classification, [p][003] – “Three spatial features were used, with the values of the x, y, and z coordinate of a voxel in the image. The signal intensities together with the x, y, and z coordinates resulted in a five dimensional feature space”).   	Note the discussion above; the combination of Chukka and ANBEEK as a whole does not expressly disclose whether an interaction of the cell with an additional cell is a cognate interaction or a non-cognate interaction.
 	Liarski discloses a cell distancing method including whether an interaction of the cell with an additional cell is a cognate interaction or a non-cognate interaction (see Fig. 4 – where cognate pairs are disclosed and see introduction section, [p][003] - where transcriptional profiles of fully differentiated TFH cells engaged in providing cognate); however, this interaction is not based on the shape of this cell as discussed in Applicant’s Remarks on pages 5-6. Thus the Examiner is withdrawing the rejection and all pending claims are allowed.   
 	The current method improves over the prior art by providing relative positions of individual cells in different cell populations in a tissue sample as well as the shape of each cell within each population. With this information, the method can then identify which cell populations are interacting and thereby infer functional cell networks, such as, but not limited to, immune cell networks. The method can be applied to any tissue and therefore any disease which is manifested in organs. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                    May 4, 2022